Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-29 are allowed.


The following is an examiner’s statement of reasons for allowance:

Regarding Claims 1 and 29:

The prior art does not teach a blower as claimed, wherein the impeller includes a backplate with a backplate surface region, wherein a blower housing has a scroll back wall axially rearward of the impeller with a scroll back wall front surface; particularly wherein the backplate surface region has a first and second axial ends with respective first and second diameter circumferences such that the backplate surface area converges radially inward as the surface extends from the first end to the second end, and therein forms a uniform gap between the backplate surface area and a similarly shaped scroll back wall front surface region adjacent to which a static tap is positioned.

Platz teaches an impeller back plate region that is flat and does not converge between two different axial end points.


Regarding claim 18:

The prior art does not teach the blower as claimed for similar reasons to claim 1 above, and additionally wherein diameters of the first and second axial ends of the backplate surface region fall within the claimed percentile ranges;


Regarding claim 22:

The prior art does not teach a blower as claimed, including an impeller ring spaced forward of an impeller backplate with blades extending forward from the ring; and wherein a ratio of a scroll width to an impeller exhaust width is within the claimed range; wherein the impeller exhaust width is defined as an axial distance between an impeller ring outer circumference and an impeller blade forward end, and the scroll width is defined as a greatest axial distance from a front scroll wall to a scroll back wall of a blower housing.

Prior art to Patel (2020/0333028) teaches an impeller ring but no back plate or teaching of the claimed ratio. Prior art to Rhodes (9,004,868) teaches an impeller having a ring 26 and a back plate 36 but no blades extending forward of the ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746